Title: From Alexander Hamilton to John H. Buell, 7 May 1800
From: Hamilton, Alexander
To: Buell, John H.


          
            Sir,
            NY. May 7th. 1800—
          
          You will immediately put things in readiness for sending to send the men under your command to New haven, taking the necessary measures, with the Contractor, for their transportation. They will be met at New Haven by the Deputy QM General with the means of their conveyance to Pittsburg.
          The recruiting service will still be continued under your — superintendence, and you will retain all the Officers, except such as may be necessary to take charge of the men, to assist  you in this service. You may likewise retain, if you deem it expedient, a number of privates not exceeding six with a proportion of Non Commissioned officers—
          When the troops arrive in this city they will be supplied with all necessary articles—
          When As soon as the troops are ready to march they will do so without further orders.
          Major Bewell
        